Title: From Thomas Jefferson to John Mclean, 10 January 1826
From: Jefferson, Thomas
To: Mclean, John


Dear Sir
Monticello
Jan. 10. 26.
I return you many thanks for your kind attention to the request of my letter of the 30th Ult. the arrangement you have made will fully answer our purposes, and I would not on any consideration have wished you to infringe any rule of your office. equal justice to all is the polar star which keeps the public man always safe in his course, and blameless. and the measure you have taken for us will have great effect towards keeping our students from temptations to disorder. with my thanks be pleased to accept assurances of my great esteem and respect.Th: Jefferson